Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1-7,9-13 and 16-33 are pending in the application. Claims 4-5,9,17-22,24,28 and 32 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1,3,7,12 have been amended.  Claims 8 and 14-15 have been cancelled and claim 33 is newly added.  Thus, claims 1-3,6,7,10-13,16,23,25-27,29-31 and 33 have been examined to the extent they read on the elected subject matter of record.
Withdrawn Objection(s)/Rejection(s)
	Applicant's amendments and arguments filed November 11, 2021 are acknowledged and have been fully considered.  
The objection of claim 12 has been withdrawn in view of Applicant’s amendment. 
withdrawn in view of Applicant’s amendment wherein the claims now recite: “ wherein the microorganism does not comprise strain CGSC 7636 of Escherichia coli BW25113 or a mutant thereof.”
The rejection of claims 16 and 29-31 under 35 USC 103 as being obvious over Jenkins (US PG Publication 2016/0050938 A1) withdrawn in view of Applicant’s amendment wherein the claims now recite: “ wherein the microorganism does not comprise strain CGSC 7636 of Escherichia coli BW25113 or a mutant thereof “.

Maintained Rejections
	Applicant's arguments filed November 11, 2021 are acknowledged and have been fully considered.  
	 
	. The rejection of claims 7-8, 10-13, and 27 under 35 USC 103 as being obvious over Jenkins (US PG Publication 2016/0050938 A1) in view of Baroja Fernandez et al. (US PG Publication 2013/0116124 A1) is maintained for the reasons set forth below. 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claims 7-8, 10-13, and 27 are rejected under 35 USC 103 as being obvious over Jenkins (US PG Publication 2016/0050938 A1) in view of Baroja Fernandez et al. (US PG Publication 2013/0116124 A1).


Applicant’s Invention

Applicant claims a method for obtaining a microorganism-free compositionwherein the microorganism is selected from the group consisting of: strain CECT 20912 of Alternaria alternata or a mutant thereof, strain CECT 2662 of Alternaria alternata or a mutant thereof, strain CECT 20560 of Alternaria alternata or a mutant thereof, strain CECT 20923 of Alternaria alternata or a mutant thereof, strain CECT 20943 of Alternaria alternata or 5Q261311 Appln. No.: 16/090,789 a mutant thereof, strain DSM-1102 of Alternaria alternata or a mutant thereof, strain DSM- 12633 of Alternaria alternata or a mutant thereof, strain DSM-62006 of Alternaria alternata or a mutant thereof, strain DSM-62010 of Alternaria alternata or a mutant thereof, strain MTCC 1779 of Alternaria alternata or a mutant thereof, strain MTCC 3793 of Alternaria alternata or a mutant thereof, strain MTCC 6572 of Alternaria alternata or a mutant thereof, strain MTCC 7202 of Alternaria alternata or a mutant thereof, strain MTCC 7959 of Alternaria alternata or a mutant thereof, strain MTCC 8459 of Alternaria alternata or a mutant thereof, Penicillium aurantiogriseum, Escherichia coli, Penicillium chrvsogenum, Fusarium oxvsporum, Wickerhamomvces anomalus, Botrvtis aclada, Trichoderma harzianum, Beauveria bassiana, Penicillium charlesii, Aspergillus awamori, Aspergillus brasiliensis, Colletotrichum gloeosporioides, Ophiostoma ips, Paecilomyces clavisporus, Penicillium digitatum, Pichia fermentans var. fermentans, Saccharomvces cerevisiae, Verticillium dahlia, Agrobacterium tumefaciens, Bacillus amvloliquefaciens, Bacillus licheniformis, Bacillus pumilus, Bacillus subtilis, Burkholderia cepacia, Corvnebacterium flavescens, Ensifer fredii. Pseudomonas fluorescens. Pseudomonas svringae, Salmonella enterica, Serratia liquefaciens, Serratia odorifera, and Stenotrophomonas maltophilia, and wherein step b) is performed by centrifugation and/or filtration.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

Jenkins teaches a bio-stimulant composition for obtaining improved plant growth, either combined or uncombined with urea and/or other agricultural compounds (abstract). The agricultural compounds may be urea, fertilizers, foliar fertilizers, herbicides, insecticides, fungicides, or mineral solutions ([0011]).  The bio-stimulant composition comprises a fermentation broth comprising one or more species or strains of microorganisms which have been grown in the fermentation broth and then killed or lysed to produce a mixture of cellular components in the fermentation broth (e.g., lysed fermentation broth) ([0013], limitation of instant claim 7).  Any microorganism or combinations of microorganisms capable of fermentation can be used and the fermentation can involve growing a liquid 
broth that includes carbohydrate and mineral sources for the microorganisms ([0018]). In particular aspects, the microorganisms can be grown in the media to concentrations of about 104 cfu/ml, about 105 cfu/ml, about 10 6 cfu/ml, about 107 cfu/ml, about 108 cfu/ml, about 109  to about 1014 cfu/ml ([0021], limitation of instant claim 10).   The microorganisms can be killed or lysed by various means, for example, by freezing, 
the compositions and formulations can be applied in dry form, e.g., granules, 
microgranules, powders, pellets, sticks, flakes, crystals, and crumbles ([0024], limitation of instant claim 27).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Jenkins is that Jenkins does not expressly teach the claimed method wherein wherein step b) is performed by centrifugation and/or filtration;  the culture medium of step a) is lacking amino acids and/or proteins(limitation of instant claim 11); the culture medium of step a) is selected form the group consisting of M9, MOPS, and MS, optionally supplemented with vitamins(limitation of instant claim 12); and the culture medium of step a) further comprises an organic compound as carbon source selected from the group consisting of: sucrose, glucose, succinate, starch, fructose, maltose, maltotriose, lactose, galactose, and xylose (limitation of instant claim 13).  However, Baroja Fernandez et al. teach a method for increasing the amount of starch accumulated in a plant, the method comprising: culturing the plant in the presence of a volatile compound-producing 


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The teachings of Jenkins and Baroja Fernandez et al.  are directed to the use of a microorganism-free compositions in methods of promoting stimulatory activity on a plant.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Jenkins and Baroja Fernandez et al.  to arrive at the claimed method wherein the culture medium of step a) is lacking amino acids and/or proteins; the culture medium of step a) is selected form the group consisting of M9, MOPS, and MS, optionally supplemented with vitamins; and the culture medium of step a) further comprises an organic compound as carbon source selected from the group consisting of: sucrose, glucose, succinate, starch, fructose, maltose, maltotriose, lactose, galactose, and xylose at the time the instant invention 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



New Rejection(s) 


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3, 6, 16,23, 25 ,26,29-31 are rejected under 35 USC 103 as being obvious over Jenkins (US PG Publication 2016/0050938 A1).


Applicant’s Invention

Applicant claims a microorganism-free composition obtained by a method comprising the following steps: (a) growing a microorganism in an appropriate culture medium; and (b) removing the microorganism from the culture medium of step a) when the microorganism growth has started the logarithmic growth phase, to obtain the wherein the microorganism does not comprise strain CGSC 7636 of Escherichia coli BW25113 or a mutant thereof.



Determination of the scope and the content of the prior art
(MPEP 2141.01)

Jenkins teaches a bio-stimulant composition for obtaining improved plant growth, either combined or uncombined with urea and/or other agricultural compounds (abstract). The agricultural compounds may be urea, fertilizers, foliar fertilizers, herbicides, insecticides, fungicides, or mineral solutions ([0011], limitation of instant claim 26).  The bio-stimulant composition comprises a fermentation broth comprising one or more species or strains of microorganisms which have been grown in the fermentation broth and then killed or lysed to produce a mixture of cellular components in the fermentation broth (e.g., lysed fermentation broth) ([0013], limitation of instant claim 23).  Jenkins teaches that formulations combining the bio-stimulant composition with urea and/or other agricultural compounds is provided and that the formulation can comprise dissolved urea added to the bio-stimulant composition.  This formulation can be adapted, for example, for foliar applications (e.g., foliar sprays or drips) ([0015], limitation of instant claim 6).  Bacteria useful for the embodiments include but are not limited to Lactobacillus plantarum, Streptococcus thermophilus (also called Streptococcus salivairus) and Propionibacter freudenreichii.  Embodiments encompass various species of Lactobaccilius, Streptococcus, and Propionibacter.  As further examples, the invention encompasses Lactobacillus acidophilus, Lactobacillus buchneri, Lactobacillus johnsonii, Lactobacillus murinus, Lactobacillus paraplantarum, Lactobacillus pentosus, Lactobacillus delbrueckii, Lactococcus lactis, Leuconostoc oenos, Bifidobacter bifidus, Propionibacter shermani, Propionibacter pelophilus, and Propionivibro limicola ([0019]).  Yeasts useful for the Saccharomyces cerevisiae.  The embodiments encompass various species of Saccharomyces.  As further examples, the embodiments encompass Saccharomyces pastorianus, Saccharomyces boulardii, Saccharomyces bayanus, Saccharomyces exiguous, Saccharomyces pombe, as well as species of Candida, Pichia, Hanseniaspora, Metschnikowia, Issatchenkia, Kluyveromyces, and Kloeckera ([0020], limitation of instant claim 1).   The compositions and formulations can be applied in dry form, e.g., granules, microgranules, powders, pellets, sticks, flakes, crystals, and crumbles ([0024], limitation of instant claim 25).
Claim 1 is a product-by-process claim.   Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

“As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.”  In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).


ONCE A PRODUCT APPEARING TO BE SUBSTANTIOALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102/103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Jenkins is that Jenkins does not expressly teach  that the microorganism is selected from the group consisting of: strain CECT 20912 of Alternaria alternata or a mutant thereof, strain CECT 20226 of Penicillium aurantiogriseum or a mutant thereof, strain 2277 of Penicillium chrysogenum or a mutant thereof, strain CGSC 7636 of Escherichia coli BW25113 or a mutant thereof, strain CECT 20420 of Fusarium oxysporum or a mutant thereof, strain CECT 2413 of Trichoderma harzianum or a mutant thereof, and strain CECT 2851 of Botrytis aclada or a mutant thereof. (limitation of instant claims 2 and 3).  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The teaching of Jenkins  is directed to the use of a microorganism-free compositions in methods of promoting stimulatory activity on a plant.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).





Examiner's Response to Applicant’s Remarks

Applicant's arguments, filed November 11, 2021 with respect to the ejection of   claims  1-3, 6, 23, 25 and 26  under 35 USC 103 as being obvious over Jenkins (US PG Publication 2016/0050938 A1) in view of Baroja Fernandez et al. (US PG Publication 2013/0116124 A1) have been considered but are moot in view of a new grounds of rejection set forth above.


Applicant’s arguments filed on November 11, 2021  with respect to the rejection of claims 7-8, 10-13, and 27 under 35 USC 103 as being obvious over Jenkins (US PG Publication 2016/0050938 A1) in view of Baroja Fernandez et al. (US PG Publication 2013/0116124 A1).have been fully considered but they are not persuasive.   Applicant argues that  claim 8  specifies that step b) (i.e., (b) removing the microorganism from the culture medium of step a) when the microorganism growth has started the logarithmic growth phase, to obtain the microorganism-free composition) is performed by centrifugation and/or filtration.  However, the Examiner  is not persuaded   by Applicant’s arguments because  Baroja Fernandez et al. teach an example wherein cultures of E. coli BW25113 grown in solid M9 medium supplemented with 50 mM glucose ([0078] of Baroja Fernandex et al.) and an example using centrifugation ([0164]). 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
















































Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	

Group Art Unit 1617


/ALI SOROUSH/Primary Examiner, Art Unit 1617